DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  PRIDE CLEAN RESTORATION, INC. a/a/o VICTOR VOLYANSKIY,
                        Appellant,

                                   v.

  UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY and
                   CAMERON ANDERS,
                        Appellees.

                             No. 4D19-1581

                             [May 14, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE 18-
026322.

  Jamie Martin and Jose P. Font of Font & Nelson, PLLC, Fort
Lauderdale, for appellant.

  Patrick E. Betar and William S. Berk of Berk, Merchant & Sims, PLC,
Coral Gables, for appellees.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.